Citation Nr: 1214895	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service connected psoriasis.

2.  Entitlement to a compensable disability rating for a left mandible fracture.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971, including service in the Republic of Vietnam from August 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the above claims.

In April 2011, the Veteran was afforded a personal hearing before a hearing officer at the RO and in February 2012, the Veteran was afforded a personal hearing before the undersigned.  Transcripts of the hearings are of record.  

The issues of entitlement to an increased rating for psoriasis and hearing loss and entitlement to service connection for a right knee disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's a left mandible fracture is manifested by mild degenerative joint disease to the left temporomandibular joint and complaints of pain and popping.

2.  In December 2002, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran did not perfect a timely appeal.  

3.  Evidence relevant to the Veteran's claim received since the December 2002 decision denying service connection for PTSD, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

4.  In December 2002, the RO denied the Veteran's claim for service connection for a right knee disability.  The Veteran did not perfect a timely appeal.  

5.  Evidence relevant to the Veteran's claim received since the December 2002 decision denying service connection for a right knee disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

6.  In December 2002, the RO denied the Veteran's claim for service connection for a left knee disability.  The Veteran did not perfect a timely appeal.  

7.  Evidence relevant to the Veteran's claim received since the December 2002 decision denying service connection for a left knee disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

8.  Competent evidence has been presented of a current diagnosis of PTSD based on an in-service stressor.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for a left mandible fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.150, Diagnostic Codes 9999-9904, 5003 (2011).

2.  The December 2002 RO decision denying the claim for service connection for a PTSD is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  The evidence relevant to the claim for service connection for a PTSD received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The December 2002 RO decision denying the claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

5.  The evidence relevant to the claim for service connection for a right knee disability received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  The December 2002 RO decision denying the claim for service connection for a left knee disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

7.  The evidence relevant to the claim for service connection for a left knee disability received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

8.  Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the Veteran's PTSD, right knee disability and left knee disability claims and grants service connection for PTSD.  In addition, the Board is granting in full the benefit for a left mandible fracture sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

II.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's left mandible fracture is rated as noncompensable pursuant to Diagnostic Code 9999-9904.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  The Veteran's disability was rated by analogy under Code 9904 for malunion of the mandible.  Under this code, a noncompensable rating where there is slight displacement of the mandible.  A 10 percent rating is warranted for moderate displacement of the mandible.  A maximum 20 percent rating is warranted for severe displacement of the mandible.  A Note to DC 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. §4.150, Diagnostic Code 9904 (2011).  

The evidence shows that during the August 2005 VA examination, the Veteran was diagnosed as having fracture of the left mandible, but his condition was found to be resolved and x-rays were within normal limits.  During the June 2011 VA examination, x-rays revealed that the Veteran had mild degenerative joint disease of the left temporomandibular joint.  The Veteran had a maximum opening range of 60 millimeters (mm) from ridge to ridge.  

The Veteran testified during the April 2011 and February 2012 hearings that he had some pain and felt popping when he chewed.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Arthritis due to trauma and substantiated by X-ray findings is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic code 9905, which pertains to limitation of motion of temporomandibular articulation, provides for a 10 percent rating when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

After reviewing the evidence, the Board finds that the Veteran's left mandible fracture warrants a 10 percent rating based on degenerative joint disease.  The x-ray findings during the June 2011 examination revealed that the Veteran had mild degenerative joint disease of the left temporomandibular joint.  This warrants a rating of 10 percent under Diagnostic Code 5003.  Although the August 2005 examination did not show x-ray findings of degenerative joint disease and the Veteran's condition was noted as resolved, resolving reasonable doubt in the Veteran's favor, the 10 percent rating is assigned for the entire appellate period based on the Veteran's complaints of pain and popping of the jaw.  38 U.S.C.A. §§ 1154, 5107(b); 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-205.

The Veteran stated during the February 2012 hearing that he would be satisfied with a 10 percent disability rating.  As such, the issue of whether the criteria for a higher disability rating are met need not be addressed.  

III.  New and material

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In December 2002, the RO denied the Veteran's claim for service connection for PTSD and denied reopening the claims for a right knee disability and a left knee disability.  The RO denied the claim for PTSD as no stressor was verified.  The RO denied reopening the claims for a right knee disability and a left knee disability as no new evidence was submitted showing that a right knee disability and a left knee disability were incurred during service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Review of the record shows that no evidence pertaining to the Veteran's claimed disabilities was either physically or constructively received within one year of the December 2002 final rating decision.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in this case. 

The Veteran filed a claim to reopen in May 2005.  Following a careful review of the evidence, the Board finds that evidence has been submitted following the RO's final decision dated December 2002 that is sufficient to reopen the Veteran's claims for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA treatment records, VA examinations and transcripts of hearings conducted in April 2011 and February 2012.  The new evidence also contains statements from the Veteran of how he injured his knees during service and several events that put him in fear for his life.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claims since it demonstrates trauma to his knees in service and that the Veteran experienced stressful events in Vietnam that caused him to fear for his safety.  As new and material evidence has been presented, the claims are reopened.  

IV.  Service connection

The Board will now address the issue of entitlement to service connection for PTSD on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (corrected a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.

The Veteran's service personnel records confirm that he served in Vietnam from August 1968 to March 1969 as a wireman.  During his service in Vietnam, the Veteran participated in Vietnam Counter Offensive V.  During the April 2011 and February 2012 hearings, the Veteran stated that while he was in Vietnam he saw his friend die from a grenade blast when a little girl approached him holding a grenade.  He also shot a boy who ran towards them yelling that he "gives up" in Vietnamese, but had explosives strapped to his body.  Lastly, he saw a woman throw her baby under a truck that he was riding in and who was then shot in the head by a Vietnamese officer.  

The Veteran was diagnosed as having PTSD related to his experiences in Vietnam during a December 2002 VA examination.  The stressful events recorded mirrored those the Veteran described during the hearings.  The examiner stated that the experiences that haunted him did not cause physical injury so they are not noted in his service treatment records.    

The reported stressors are consistent with the circumstances of the Veteran's service as a wireman in Vietnam and his participation in the Vietnam Counter Offensive.  Since they involve a fear of hostile military activity, his lay statements are sufficient to establish the occurrence of the alleged stressor.  In addition, the reported stressful events have been found by a VA psychiatrist to be sufficient to support a diagnosis of PTSD.  Therefore, in light of the liberalized evidentiary requirement for a showing of PTSD due to in-service events, service connection for PTSD is warranted and is hereby granted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for a left mandible fracture is granted.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; to this extent, the appeal is granted.

Service connection for PTSD is granted.


REMAND

After considering the Veteran's credible testimony, the Board accepts that the Veteran injured his right and left knees during service.  This finding is supported by inservice treatment in November 1969 for an injury to the knee after a fall and the October 1970 physician's summary of bruised knees in the report of medical history on separation.  Following service, the Veteran has been diagnosed as having degenerative disc disease and Osgood Schlatter Syndrome of both knees.  Although the June 2011 VA examiner related the Veteran's bilateral knee disability to age, the opinion was based on a finding that there was a lack of documentation that the Veteran did parachute jumps during service.  As the Board finds that the Veteran did injure his knees during service, another examination is necessary in order to determine if the Veteran's right and left knee disabilities are related to the inservice injury.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

During the February 2012 hearing, the Veteran stated that the Veteran's service-connected psoriasis and bilateral hearing loss worsened since the last examination.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the Veteran's testimony that his service-connected psoriasis and bilateral hearing loss are worse, a new examination is necessary to assess the current severity of the Veteran's claim.  

As a remand is necessary in this case, any additional VA treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right and left knee disabilities.  The Veteran should also be notified that he may submit statements describing fully the various symptoms resulting from his service-connected psoriasis and bilateral hearing loss, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed right and left knee disabilities, psoriasis, and bilateral hearing loss.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an appropriate VA examination to obtain opinions regarding the nature, onset and etiology of any diagnosed right and left knee disabilities.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that any diagnosed right and left knee disabilities had their onset during active service or are related to any in-service disease or injury.  In doing so, the examiner must acknowledge and discuss the Veteran's competent report as to the onset and chronicity of his right and left knee disabilities.

The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report. 

4.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  The claims folder should be made available and reviewed by the examiner.  The examination must encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  All opinions must be supported by a complete rationale in a legible report.

5.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the extent and severity of his service-connected psoriasis.  The claims folder should be made available and reviewed by the examiner.  

The examiner is asked to perform a skin examination of the Veteran and indicate in detail all symptomatology associated with his service-connected psoriasis.  Specifically, the examiner should identify the areas of the body affected by psoriasis, as well as the percentage of the entire body, and the percentage of the exposed areas affected.  The examiner should also clearly indicate whether the disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the frequency of such use during the prior 12-month period.

6.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


